            Case 1:20-cr-00102-VEC Document 44 Filed 09/03/20 Page 1 of 2
                                                                    USDC SDNY
                                                                    DOCUMENT
                                                                    ELECTRONICALLY FILED
                                                                    DOC #:
UNITED STATES DISTRICT COURT                                        DATE FILED: 09/03/2020
SOUTHERN DISTRICT OF NEW YORK
 ------------------------------------------------------------ X
 UNITED STATES OF AMERICA                                     :
                                                              :
                 -against-                                    : 20-CR-102 (VEC)
                                                              :
                                                              :     ORDER
 MARIA FERNANDA GUTIERREZ OSPINA,                             :
 JOSE ANDRE URENA SANCHO                                      :
                                                              :
                                          Defendants.         :
 ------------------------------------------------------------ X

VALERIE CAPRONI, United States District Judge:

        WHEREAS the parties appeared for a status conference in this matter on September 3,

2020.

IT IS HEREBY ORDERED that, for the reasons stated at the conference,

        1. Defendant’s pretrial motions are due October 16, 2020, with the Government’s

           responses due November 6, 2020, and Defendant’s replies, if any, due November 13,

           2020. A hearing on pretrial motions, if needed, will be scheduled.

        2. Motions in limine are due December 4, 2020, with responses due December 18,

           2020.

        3. Proposed voir dire questions and requests to charge are due December 4, 2020.

           Proposed voir dire question should be focused specifically on the facts of this case or

           the COVID-19 pandemic.

        4. If no hearing on pretrial motions is needed, the Final Pretrial Conference will be held

           on January 14, 2021 at 2:00 P.M.

        5. Jury selection and trial will begin January 19, 2021 at 10:00 A.M.
        Case 1:20-cr-00102-VEC Document 44 Filed 09/03/20 Page 2 of 2




SO ORDERED.

Dated: September 3, 2020
      New York, NY                             ______________________________
                                                     VALERIE CAPRONI
                                                     United States District Judge




                                    2 of 2
